             Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

MARIA J.,1
                                                                         DECISION & ORDER
                                    Plaintiff,
                                                                         19-CV-0899MWP
                  v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________



                                      PRELIMINARY STATEMENT

                  Plaintiff Maria J. brings this action pursuant to Section 205(g) of the Social

Security Act , 42 U.S.C. § 405(g), seeking judicial review of a final decision of the

Commissioner of Social Security (the “Commissioner”) denying her application for Disability

Insurance Benefits (“DIB”). Pursuant to the Standing Order of the United States District Court

for the Western District of New York regarding Social Security cases dated June 1, 2018, this

case has been assigned to, and the parties have consented to the disposition of this case by, the

undersigned. (Docket # 15).

                  Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 11, 13). For the

reasons set forth below, I hereby vacate the decision of the Commissioner and remand this claim

for further administrative proceedings consistent with this decision.




         1
            Pursuant to the November 18, 2020 Standing Order of the United States District Court for the Western
District of New York regarding identification of non-governmental parties in social security opinions, the plaintiff in
this matter will be identified and referenced solely by first name and last initial.
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 2 of 15




                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 3 of 15




they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)    whether the claimant is currently engaged in substantial
                      gainful activity;

               (2)    if not, whether the claimant has any “severe impairment”
                      that “significantly limits [the claimant’s] physical or mental
                      ability to do basic work activities”;

               (3)    if so, whether any of the claimant’s severe impairments
                      meets or equals one of the impairments listed in Appendix
                      1 of Subpart P of Part 404 of the relevant regulations (the
                      “Listings”);

               (4)    if not, whether despite the claimant’s severe impairments,
                      the claimant retains the residual functional capacity
                      [(“RFC”)] to perform [his or her] past work; and

               (5)    if not, whether the claimant retains the [RFC] to perform
                      any other work that exists in significant numbers in the
                      national economy.




                                                 3
             Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 4 of 15




20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.      Plaintiff’s Contentions

                  Plaintiff contends that the ALJ’s determination that she is not disabled is not

supported by substantial evidence and is the product of legal error. (Docket ## 11-1, 14).

According to plaintiff, the ALJ made several errors when weighing the medical opinions

contained in the record. (Id.). First, she maintains that the ALJ failed to provide good reasons

for rejecting the disability opinions provided by Nicholas Violante, D.O. (Docket ## 11-1 at

10-13; 14 at 1-4). Second, she contends that the ALJ erred by partially relying on the allegedly

stale opinion of osteopathic physician Leonard Kaplan, D.O.,2 that she could perform light work.

(Docket ## 11-1 at 14-18; 14 at 4).3 Finally, she contends that the ALJ erred by rejecting all

other medical opinions of record and by relying on her own lay interpretation to make her

physical RFC assessment. (Docket ## 11-1 at 15-18; 14 at 4-7).



III.     Analysis

                  An individual’s RFC is his or her “maximum remaining ability to do sustained

work activities in an ordinary work setting on a regular and continuing basis.” Melville v. Apfel,
         2
           Both the ALJ and plaintiff believe mistakenly that the opinion was authored by plaintiff’s treating
neurologist Lixin Zhang, MD. (Docket ## 11-1 at 13-15; 14 at 4; Tr. 25). The record demonstrates, however, that
the opinion was authored by Kaplan, to whom Zhang had referred plaintiff for treatment. (Tr. 289, 291-97).
         3
            The administrative transcript (Docket # 6) shall be referred to as “Tr. ___,” and references thereto utilize
the internal Bates-stamped pagination assigned by the parties.
                                                           4
            Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 5 of 15




198 F.3d 45, 52 (2d Cir.1999) (quoting SSR 96–8p, 1996 WL 374184, *2 (July 2, 1996)). In

making an RFC assessment, the ALJ should consider “a claimant’s physical abilities, mental

abilities, symptomology, including pain, and other limitations which could interfere with work

activities on a regular and continuing basis.” Pardee v. Astrue, 631 F. Supp. 2d 200, 221

(N.D.N.Y. 2009) (citing 20 C.F.R. § 404.1545(a)). “To determine RFC, the ALJ must consider

all the relevant evidence, including medical opinions and facts, physical and mental abilities,

non-severe impairments, and [p]laintiff’s subjective evidence of symptoms.” Stanton v. Astrue,

2009 WL 1940539, *9 (N.D.N.Y. 2009) (citing 20 C.F.R. §§ 404.1545(b)-(e)), aff’d, 370

F. App’x 231 (2d Cir. 2010).

         A.       The ALJ’s Decision and the Opinion Evidence

                  At step two, the ALJ found that plaintiff had the severe impairments of obesity,

cervical and lumbar degenerative disc disease, bilateral knee osteoarthritis (status post

reconstructive surgeries), bilateral carpal tunnel syndrome, depression, and anxiety. (Tr. 17).

The ALJ thereafter concluded that plaintiff had the physical RFC4 to perform light work except

that:

                  she can push and/or pull as much as she can lift and/or carry. She
                  can occasionally reach overhead bilaterally. She can frequently
                  handle, finger, and feel bilaterally. She can occasionally climb
                  ramps and stairs, balance, stoop, kneel, crouch and crawl. She can
                  never climb ladders, ropes or scaffolds, work at unprotected
                  heights and work with moving mechanical parts. She must have
                  no exposure to extreme cold.

(Tr. 21).



          4
            Plaintiff’s contentions relate only to the physical portion of the ALJ’s RFC determination, even though
the RFC also contains limitations related to plaintiff’s mental impairments. Thus, I address the RFC only as it
relates to her physical limitations. See, e.g., Cottrell v. Comm’r of Soc. Sec., 2019 WL 201508, *2 n.3 (W.D.N.Y.
2019) (“[claimant’s] RFC determination also included several mental limitations; however, the [c]ourt focuses its
opinion on [claimant’s] physical limitations because she argues only that the ALJ’s physical RFC findings lack
substantial evidence”).
                                                          5
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 6 of 15




               The record contained the following medical opinions concerning plaintiff’s

physical functioning that were explicitly evaluated by the ALJ:

               1.    On July 11, 2014, January 13, 2015, and February 18, 2015,
                     treating osteopathic physician Leonard Kaplan, DO, assessed
                     that plaintiff could continue working light duty with
                     restrictions, including no prolonged standing or sitting in
                     excess of thirty minutes, no lifting weights greater than
                     twenty pounds, and no excessive repetitive bending, lifting,
                     or twisting. (Tr. 289, 296, 330, 346).

               2.    On October 15, 2016, Hongbiao Liu, MD, performed a
                     consultative internal medicine examination. (Tr. 605-608).
                     He assessed that plaintiff had moderate limitations for
                     prolonged walking, bending, and kneeling. (Id.).

               3.    On December 13, 2016, Robert Bauer, MD, conducted an
                     independent orthopedic evaluation of plaintiff. (Tr. 919-22).
                     He opined that plaintiff demonstrated a moderate to marked
                     temporary partial disability in her left knee. (Id.). He also
                     opined that plaintiff was able to work, but that she should be
                     permitted to change positions frequently, required to only
                     occasionally lift weights up to ten pounds, and should refrain
                     from crawling, kneeling, running, repetitive stair climbing,
                     and restraining combative clients. (Id.).

               Additionally, the ALJ discussed a return-to-work note that she mistakenly

attributed to plaintiff’s treating neurologist Lixin Zhang, (“Zhang”), MD, but which the record

demonstrates was actually authored by Kaplan as part of his July 11, 2014 treatment notes.

(Tr. 25 (citing Tr. 296)). In that treatment note, dated the same day that he assessed the

work-related limitations described above, Kaplan indicated that plaintiff had “been working light

duty per previous restrictions.” (Tr. 296). Finally, the ALJ addressed several worker’s

compensation-related disability or impairment ratings contained in plaintiff’s treatment notes

documented by various medical sources, including Zhang, Kaplan, Bauer, Violante, Paul

Olizarowicz, RPA-C, Own Moy, MD, Gregory Jenkins, PA-C, Joseph Cardamone, MD, Corine

Cicchetti, MD, Ryan Skibitsky, PA, Andrew Stoeckl, MD, and Lisa Forestal, PA-C. (Tr. 27-28).

                                                 6
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 7 of 15




                 With respect to the opinions authored by Kaplan, Liu, and Bauer, the ALJ gave

them “little weight” on the grounds that they were “inconsistent with the overall evidence of

record and the relatively benign objective medical findings of record.” (Tr. 25). She also gave

“little weight” to the disability or impairment ratings contained in the record, reasoning that the

issue of disability was reserved to the Commissioner and that the ratings were assessed under

standards applicable to workers’ compensation claims rather than standards applicable to DIB

claims. (Tr. 28). The ALJ gave “partial weight” to Kaplan’s statement, mistakenly attributed to

Zhang, which she characterized as indicating that plaintiff could “work at light duty.” (Tr. 25).

According to the ALJ, the overall evidence supported the conclusion that plaintiff could engage

in light work, but that her “impairments are more limiting than what was concluded by Dr.

Zhang.” (Id.).

       B.        Plaintiff’s RFC Challenge

                 As noted above, plaintiff challenges the ALJ’s physical RFC determination on the

grounds that the ALJ improperly weighed the medical opinions of record, resulting in a physical

RFC assessment that was unsupported by any medical opinion of record. In advancing this

challenge, the plaintiff perpetuates the ALJ’s mistaken understanding that Zhang opined that

plaintiff could perform the requirements of light duty work. In reality, the statement concerning

light duty work was made by Kaplan, who opined on the same day that plaintiff’s return to work

was restricted by sitting, standing, lifting, twisting, and bending limitations.

                 The Commissioner argues that any mistake by the ALJ in this respect was

harmless, reasoning that the ALJ provided an adequate basis to reject the more restrictive

limitations identified by Kaplan. (Docket # 13-1 at 21 n.5). I disagree. Rather, I find that the

ALJ’s misidentification of the author of July 11, 2014 statement likely affected her assessment of


                                                  7
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 8 of 15




the various medical opinions of record, particularly her determination to reject the work-related

limitations assessed by Kaplan and at the same time to assign “partial weight” to his statement

(misattributed to Zhang) that plaintiff was capable of performing the duties of light work. On

this record, I cannot conclude that the ALJ’s error is harmless.

               “It is well-settled that while an ALJ need not mention every item of testimony

presented or reconcile explicitly every conflicting shred of medical testimony, . . . the ALJ may

not ignore or mischaracterize evidence of a person’s alleged disability.” Seignious v. Colvin,

2016 WL 96219, *4 (W.D.N.Y. 2016) (alterations, citations, and quotations omitted). Indeed,

where “the ALJ’s supporting rationale for [her] physical RFC assessment [is] based on several

mischaracterizations of the record,” the resulting RFC assessment is “legally flawed and

unsupported by substantial evidence.” Id. at *5; see also King v. Colvin, 2016 WL 1398987, *4

(W.D.N.Y. 2016) (“[w]here an ALJ mischaracterizes the evidence or relies on only the portions

of the record that support a conclusion of ‘not disabled,’ a remand is necessary”); Ellis v. Colvin,

29 F. Supp. 3d 288, 302 (W.D.N.Y. 2014) (“[i]t was plainly improper for the ALJ to bolster his

own RFC assessment with a blatant misstatement of the record”).

               In her decision, the ALJ explicitly accorded “little weight” to the opinions

authored by Kaplan, Liu, and Bauer. (Tr. 25). Nothing in the ALJ’s decision suggests that she

accounted for the relatively significant physical limitations they assessed in formulating the

RFC, including those related to sitting, standing, bending, lifting, twisting, kneeling, and

crawling. Rather, the ALJ’s decision reflects that she did not simply discount the functional

limitations assessed by Kaplan, Liu and Bauer; she effectively rejected those limitations in full

by not incorporating several of the opined functional restrictions into her RFC determination.




                                                 8
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 9 of 15




               Having rejected the opinions of Kaplan, Liu and Bauer, the ALJ apparently

formulated the RFC based solely on her mistaken belief that Zhang opined that plaintiff was

capable of performing light work and her own lay interpretation of the medical treatment

records. As a result of the mistake, the ALJ concluded that the record contained an opinion by a

treating physician that plaintiff was capable of performing light duty work without restriction; in

fact, the record contained no such opinion by any of plaintiff’s treating doctors. As noted,

Kaplan assessed several physical limitations, including standing limitations inconsistent with the

requirements of light work. Further, examining physicians Liu and Bauer assessed several

physical limitations, including those related to walking, bending, kneeling, lifting, and crawling,

that seemingly were not adopted by the ALJ. Had the ALJ been aware that none of plaintiff’s

treating physicians had opined that she was capable of light work duties, that understanding may

have altered her evaluation of these other opined limitations. Accordingly, it is impossible for

this Court to determine whether the ALJ would have weighed the opinion evidence in the same

manner if she had appreciated that Kaplan –not Zhang –authored the July 11, 2014 light duty

note. Nor can I discern whether the ALJ would have reached the same RFC determination had

she not made this misidentification. Accordingly, the Court cannot conclude that the ALJ’s error

in interpreting this evidence was harmless. See Vasquez v. Berryhill, 2018 WL 824183, *3

(D. Conn. 2018) (remanding for new credibility determination and re-weighing of opinion

evidence based on ALJ’s “factually inaccurate” reading of the record related to his view that

plaintiff only engaged in “conservative treatment”; “[w]hile the ALJ does list other reasons for

discounting [p]laintiff’s credibility, the opinion indicates that the ALJ strongly considered

[p]laintiff’s ‘conservative’ treatment history when determining her RFC[;] [f]or example, he

declined to give controlling weight to the opinions of two of [p]laintiff’s treating physicians in


                                                 9
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 10 of 15




part because he reasoned that the restrictive limitations they assessed were inconsistent with

[p]laintiff’s treatment history[;] [s]ince the ALJ’s evaluation of the opinion evidence and of

[p]laintiff’s subjective complaints was based on inaccurately reading the record in two significant

ways, the [c]ourt is unable to find that substantial evidence supports the RFC”); see also George

v. Comm’r of Soc. Sec. Admin., 2019 WL 608850, *3-4 (W.D.N.Y. 2019) (the ALJ “plainly”

misstated treatment notes from treating physician regarding observations that were “important –

and indeed material – to the ALJ’s evaluation of [claimant’s] claims” of disability; “[u]nder the

circumstances, there is good reason to conclude that the ALJ’s determination was indeed affected

by this misstatement of the record”).

               For these reasons, I conclude that the ALJ’s mischaracterization of the July 11,

2014 treatment note renders her RFC assessment “legally flawed and unsupported by substantial

evidence” and that remand is warranted. See Seignious v. Colvin, 2016 WL 96219 at *5; see also

King v. Colvin, 2016 WL 1398987 at *4 (“[w]here an ALJ mischaracterizes the evidence or

relies on only the portions of the record that support a conclusion of ‘not disabled,’ a remand is

necessary”); Ellis v. Colvin, 29 F. Supp. 3d at 302 (“[i]t was plainly improper for the ALJ to

bolster his own RFC assessment with a blatant misstatement of the record”).

               The ALJ’s error is compounded by the ALJ’s apparent formulation of plaintiff’s

RFC based upon her own lay interpretation of the medical records without reliance upon any

medical opinion. As a general matter, although an ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision,” Matta v. Astrue,

508 F. App’x 53, 56 (2d Cir. 2013), “an ALJ is not qualified to assess a claimant’s RFC on the

basis of bare medical findings, and as a result an ALJ’s determination of RFC without a medical

advisor’s assessment is not supported by substantial evidence,” Wilson v. Colvin, 2015 WL


                                                10
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 11 of 15




1003933, *21 (W.D.N.Y. 2015) (alteration and citation omitted). “Accordingly, although the

RFC determination is an issue reserved for the Commissioner, ‘[w]here the medical findings in

the record merely diagnose [the] claimant’s exertional impairments and do not relate those

diagnoses to specific residual functional capabilities,’ as a general rule, the Commissioner ‘may

not make the connection himself.’” Nanartowich v. Comm’r of Soc. Sec., 2018 WL 2227862, *9

(W.D.N.Y. 2018) (quoting Deskin v. Comm’r of Soc. Sec., 605 F. Supp. 2d 908, 912 (N.D. Ohio

2008)). Although under certain circumstances, particularly where the medical evidence shows

relatively minor physical impairment, “an ALJ permissibly can render a common sense judgment

about functional capacity even without a physician’s assessment,” House v. Astrue, 2013 WL

422058, *4 (N.D.N.Y. 2013) (internal quotation omitted), I conclude that those circumstances

are not present here.

               Plaintiff’s treatment records indicate that she suffered from several physical

impairments primarily resulting from injuries she suffered while employed as an aide at a mental

health facility. In July 2008, plaintiff fell at work causing injury to her lumbar spine.

(Tr. 284-85). She reinjured her back during an accident at work in early 2010. (Tr. 274). In

2012, she fell at work, causing further injury to her back, as well as a right knee meniscus tear.

(Tr. 260-62). In January 2013, plaintiff suffered a twisting injury to her left knee. (Tr. 794). In

December 2014, plaintiff was injured while moving a patient using a mechanical lift, causing

further injury to her lumbar spine. (Tr. 300). In May 2015, she was injured when a patient

pushed her against a wall, and in July 2015 she was pulled to the floor by a patient, resulting in

cervical and lumbar strains, as well as a shoulder injury. (Tr. 355).

               Plaintiff was treated for her back impairments by both Zhang and Kaplan,

including receiving medication therapies, physical therapy, and facet injections. (Tr. 250-378).


                                                 11
          Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 12 of 15




With respect to her knee impairments, plaintiff treated primarily with Violante, who prescribed

anti-inflammatories, injections, and physical therapy. (Tr. 644-729, 737-40). Violante also

performed several surgeries on plaintiff’s knees, including a right knee patellofemoral

replacement on May 13, 2014, a total left knee arthroplasty on May 20, 2016, and a total right

knee arthroplasty on February 17, 2017. (Tr. 661, 724-29).

                 The medical evidence detailed above demonstrates that the record in this case is

not one on which the ALJ could have reached a commonsense RFC determination based on

minor physical impairments. Nor is it a record on which the ALJ could reach an RFC

determination without some useful functional assessment of plaintiff’s limitations. Yet, that is

precisely what the ALJ appears to have done by rejecting the remaining medical opinions in the

record.

                 I find that the ALJ’s rejection of Kaplan’s, Liu’s, and Bauer’s opinions – whether

those rejections were proper or improper – effectively created an evidentiary gap in the record

and that no other useful functional assessment5 of plaintiff’s limitations exists that would support

the RFC determination. Remand is thus warranted. See, e.g., Freeman v. Comm’r of Soc. Sec.,

2019 WL 2016585, *4 (W.D.N.Y. 2019) (RFC not supported by substantial evidence where ALJ

gave “little weight” to the only medical opinion of record and failed to account for resting and

lifting limitations assessed in the opinion); Nanartowich v. Comm’r of Soc. Sec. Admin., 2018

WL 2227862 at *9 (ALJ’s discounting of only medical opinions of record created evidentiary

gap in the record; “the ALJ explicitly accorded ‘little weight’ to the opinions [of the physicians],

and nothing suggests that the ALJ accounted for the limitations identified by these physicians in


          5
           As discussed below, plaintiff also challenges the ALJ’s consideration of the disability or impairment
ratings contained throughout the record, particularly those provided by Violante. (Docket ## 11-1 at 10-13; 14 at
1-4). Irrespective of whether the ALJ adequately considered the ratings or whether he was required to recontact
Violante, the ratings do not provide a functional assessment of plaintiff’s limitations.
                                                        12
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 13 of 15




formulating the RFC”); Stein v. Colvin, 2016 WL 7334760, *4 (W.D.N.Y. 2016) (“[t]he ALJ’s

rejection of the only medical opinion in the record created an evidentiary gap in the record

requiring remand[;] . . . [t]he remainder of the ALJ’s decision merely summarizes the medical

evidence and [claimant’s] testimony and cites to treatment notes that do not address how

[claimant’s] impairments affect her mental ability to perform work-related functions[;] . . . [i]t is

unclear to this [c]ourt how the ALJ, who is not a medical professional, determined that

[claimant] retained the RFC described above when he discounted the only opinion in the record

as to [claimant’s] ability to work”); Wilson v. Colvin, 2015 WL 1003933 at *21 (“[a]fter

discounting the opinions, the ALJ determined that [plaintiff] retained the physical RFC to

perform the full range of light work[;] . . . it is unclear how the ALJ arrived at this RFC or which

impairments he considered in formulating his assessment”); Gross v. Astrue, 2014 WL 1806779,

*18 (W.D.N.Y. 2014) (RFC not supported by substantial evidence where “[a]fter discounting

[the physician’s] opinion,” the ALJ formulated the RFC “through her own interpretation of

various MRIs and x-ray reports contained in the treatment records”).

               Contrary to plaintiff’s contention, I do not find that the ALJ erred in her

assessment of the disability or impairment ratings provided by Violante. (Docket ## 11-1 at

10-13; 14 at 1-4). In her decision, the ALJ properly recognized the limited value such ratings

have when formulating an RFC, but nevertheless considered the ratings and plaintiff’s receipt of

workers’ compensation benefits when assessing plaintiff’s functional limitations, acknowledging

that such information “provides some insight into the severity of [plaintiff’s] impairments and

how they affect her ability to function.” (Tr. 28). This analysis comports with applicable case

law. See John D. A. v. Comm’r of Soc. Sec., 2020 WL 6916751, *5 (W.D.N.Y. 2020) (“the ALJ

also appropriately noted medical opinions offered in workers’ compensation cases utilize


                                                 13
        Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 14 of 15




different standards than those required under the Social Security regulations in determining

whether a claimant is disabled within the meaning of the [SSA][;] . . . [a]dditionally, [the ALJ]

noted the opinions of [the physician] did not provide specific function-by-function limitations

regarding plaintiff’s ability to perform work-related activities but were vague and conclusory”);

Winters v. Comm’r of Soc. Sec., 2019 WL 4743822, *15 (S.D.N.Y. 2019) (“[t]he opinion of a

physician – even a treating physician – that a claimant has a certain percentage impairment for

workers’ compensation purposes is not binding on the Commissioner”); Guerra v. Comm’r of

Soc. Sec., 2018 WL 3751292, *6 (W.D.N.Y. 2018) (“the ALJ correctly noted that the

determination of disability in the context of a workers’ compensation claim uses a different

standard than the Social Security Act[;] . . . [a]s such, the ALJ was not bound by the treating

physician’s conclusions that plaintiff had varying degrees of disability for workers’

compensations purposes”) (internal quotations omitted), aff’d, 778 F. App’x 75 (2d Cir. 2019)

(summary order). Although I conclude that the ALJ did not err in weighing Violante’s ratings,

given that Violante provided extensive treatment to plaintiff, including conducting three

surgeries on her knees, the ALJ should consider on remand whether to contact Violante to

request a medical source statement regarding plaintiff’s functional capabilities.



                                         CONCLUSION

               For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 13) is DENIED, and plaintiff’s motion for judgment on the pleadings

(Docket # 11) is GRANTED to the extent that the Commissioner’s decision is reversed, and this




                                                14
       Case 1:19-cv-00899-MWP Document 16 Filed 12/11/20 Page 15 of 15




case is remanded to the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four, for further

administrative proceedings consistent with this decision.

IT IS SO ORDERED.




                                                                s/Marian W. Payson
                                                              MARIAN W. PAYSON
                                                            United States Magistrate Judge

Dated: Rochester, New York
       December 11, 2020




                                               15
